Citation Nr: 9926036	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a disability manifested 
by heart palpitations.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which found that evidence sufficient to well 
ground the veteran's claim of entitlement to service 
connection for a disability manifested by heart palpitations 
had not been presented. 


FINDING OF FACT

There is no medical diagnosis of a current chronic disability 
manifested by heart palpitations, including paroxysmal 
supraventricular tachycardia (PSVT). 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a disability manifested by heart palpitations is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Where a veteran who 
served for 90 days or more during a period of war develops 
cardiovascular disease to a degree of 10 percent or more 
within one year from separation from such service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498. 

The veteran contends that heart palpitations began during 
service in May 1996 and have "persisted ever since."  With 
regard to the veteran's claim for service connection for 
heart palpitations or a disability manifested by such, there 
must be a medical diagnosis of current disability as well as 
medical evidence of a link to service.  A review of the 
claims file fails to reveal any current medical diagnosis of 
any disability manifested by heart palpitations, including 
PSVT.  The most recent medical diagnosis, of PSVT, was during 
service in May 1996.  However, as will be explained below, 
subsequently dated medical evidence fails to show the 
disability at issue.  In fact, a VA cardiology examination in 
July 1997, which included an EKG and Holter monitor, and a 
second Holter monitor in January 1999, failed to show heart 
disease and specifically ruled out PSVT.

The evidence reflects that, during service on May 1, 1996, 
the veteran reported that the previous night and morning he 
had experienced palpitations and shortness of breath.  Based 
on his reported symptomatology, the veteran was diagnosed 
with frequent bouts of nonsustained PSVT, and it was noted 
that the veteran was symptomatic during some of these bouts.  
ECG testing on May 1, 1996 revealed an average heart rate of 
54 beats per minute, with a maximum rate of 105 beats per 
minute, and resulted in the conclusion that the veteran had 
no supraventricular tachycardias or PSVT's.  The preference 
parameters for the ECG monitor include that: the minimum 
number of ventricular beats in a run for ventricular 
tachycardia is 3; the minimum heart rate for PSVT start is 
120 beats per minute; the minimum heart rate for ventricular 
tachycardia start is 110 beats per minute; and the minimum 
heart rate for tachycardia start is 150 beats per minute, and 
the maximum heart rate for tachycardia end is 125 beats per 
minute. 

A progress note dated May 29, 1996, based on the veteran's 
history and the ECG/Holter monitor testing, reflects an 
impression of PSVT which was symptomatic and disabling at 
times.  The impression was based on a history that the May 1, 
1996 ECG or Holter monitoring testing recorded pulses under 
2.5 seconds on multiple occasions.  The veteran separated 
from service in August 1996. 

With regard to whether there is any evidence of a current 
disability of heart palpitations, a VA examination in October 
1996 reflects the veteran reported that in April 1996 in 
service his heart was "pounding" at the rate of 75-80 beats 
per minute, which occurred at night and lasted for up to two 
hours at a time.  The examiner noted, however, that even 
though the veteran had reported symptoms of palpitation 
during a previous ECG, the monitor reflected normal heart 
rhythm.  Resting pulse was recorded as 45 beats per minute.  
An ECG in October 1996 revealed only sinus bradycardia, with 
no other abnormalities.  The assessment in October 1996 was 
palpitations with normal event monitor.  The examiner added 
that there was no evidence for a dysrhythmia causing the 
veteran's symptoms. 

A letter from a private physician reflects that, at some 
point in about March 1997, the veteran was placed on Inderal, 
a beta blocker.  

A VA compensation examination in July 1997 resulted in the 
impression that the veteran did not have any evidence of 
PSVT.  The examiner specifically reviewed the veteran's own 
reporting of taking his pulse, reporting that his rate once 
went to 200 beats per minute, and that he reported one 
incident of chest pain.  The examiner reviewed the ECG, which 
he interpreted as probably normal, Holter monitoring, and 
subsequent ECG testing.  The examiner specifically commented 
that the maximum heart rate on the Holter monitor was 105, 
which did not show PSVT.  

According to an article entitled "Specific Arrhythmias" 
submitted by the veteran, received in November 1998, a 
"normal" heart rate is anywhere from 60 to 100 beats per 
minute at rest (range of normal is around 45 to 95 beats per 
minute, counting sleep and daytime activities), with many 
people having faster rates that are still normal. 
At a personal hearing in November 1998, the veteran testified 
that: the reason he did not trigger the PSVT requirements was 
because his resting pulse was so low because he did a lot of 
running; VA had failed to take this into account when looking 
for a PSVT trigger; and PSVT would not show up on an ECG 
because he was on beta blockers. 

In January 1999, the veteran was again tested with Holter 
monitor, this time after he had stopped taking the beta 
blocker for two days.  All rhythms showed sinus rate from 58 
to 94 beats per minute without arrhythmias.  Based upon this 
testing, the examiner concluded that the veteran did not have 
PSVT.  

The Board has considered the diagnosis of PSVT in May 1996, 
but subsequently dated medical evidence, which included a 
thorough cardiac diagnostic work-up,   ruled out the presence 
of a current disability manifested by heart palpitations, 
including PSVT.  The Board is cognizant of the fact that the 
veteran has been prescribed beta blockers in 1997 and 
apparently was still on them around the time of the January 
1999 VA Holter monitor testing.  An article entitled 
"Specific Arrhythmias" submitted by the veteran, received 
in November 1998, reflects that Inderal is a "beta blocker" 
and beta blockers have an expected effect to slow the heart, 
and that slow heart rates can be caused or worsened by this 
medication.  However, the fact remains that a VA cardiology 
examination in July 1997, which included an EKG and Holter 
monitor, and a second Holter monitor in January 1999, failed 
to show heart disease and specifically ruled out PSVT.  The 
later diagnostic study was performed while the veteran was 
off the beta blocker for 2 days.  Under these circumstances, 
the Board must conclude that there is no medical evidence of 
a current diagnosis of a disability manifested by heart 
palpitations.   

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet.App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without a medical 
diagnosis of a current disability, the claim as to service 
connection for a disability of heart palpitations must be 
viewed as not well grounded.  

While the veteran may sincerely believe that he suffers heart 
palpitations which are related to service, including reported 
heart palpitations or diagnosis of PSVT during service, it 
should be emphasized that medical diagnoses and opinions as 
to medical causation cannot be rendered by a lay person.  
Likewise, the current diagnosis of a heart disorder, 
including PSVT, is a medical diagnosis.  The veteran's 
statements and testimony as to such medical matters do not 
constitute evidence to render his claim well grounded under 
38 U.S.C.A. § 5107(a); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With regard to the veteran's urging that VA take into account 
his use of beta blockers in determining whether he should be 
diagnosed with PSVT, a VA adjudicator is not permitted to 
substitute his or her own medical judgment.  The Court has 
specifically held that where the evidence includes expert 
medical conclusions in the record, the Board may not refute 
"the expert medical conclusions in the record with its own 
unsubstantiated medical conclusions," but "may consider 
only independent medical evidence to support their 
findings." See Colvin v. Derwinski, 1 Vet. App. 171, 175, 
(1991).  The Board would encourage the veteran to submit an 
application to reopen his claim if he is able to submit 
medical evidence of a current diagnosis of PSVT or any other 
disability manifested by heart palpitations.

The Board believes that the above discussion is sufficient to 
notify the veteran of the type of evidence required to 
complete his application for service connection for heart 
palpitations.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 




ORDER

Service connection for a disability manifested by heart 
palpitations is denied. 





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

